[Cite as State v. Miller, 2013-Ohio-5093.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2013-06-057

                                                   :            DECISION
  - vs -                                                         11/18/2013
                                                   :

DONNIE MILLER,                                     :

        Defendant-Appellant.                       :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 12-CR-28505



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellee

Jeffrey W. Stueve, 12 West South Street, Lebanon, Ohio 45036, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, the briefs filed by counsel, and the pro se brief of

defendant-appellant, Donnie Miller.

        {¶ 2} Counsel for appellant has filed a brief with this court pursuant to Anders v.
                                                                       Warren CA2013-06-057

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising two assignments of error pertaining to

ineffective assistance of counsel and allied offenses of similar import.

       {¶ 4} We have examined the record, the potential assignment of error presented in

counsel's brief, and the assignments of error in appellant's pro se brief and find no error

prejudicial to appellant's rights in the proceedings in the trial court. Therefore, the motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       S. POWELL, PIPER and M. POWELL, JJ., concur.